Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 10 January  2022.
ALLOWABLE SUBJECT MATTER
Claim 5-8, 23-25,27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 indicated allowable. 
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 20-22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Romanovskiy (US PUB No. 2016/0335188) in view of Tomii (US PG PUB No 2018/0018238) 
 	As per claim 1, Romanovskiy discloses a computer-implemented method, comprising: 
copying data stored on a TAPE-based storage system (see Romanovskiy FIG 1: 40 and [0028]) from the storage system (see Romanovskiy FIG 12: 1005 and [0139]) to blocks of a Random Access Memory drive (see Romanovskiy FIG 1: 38 and [0026]), 
wherein the data is copied in units of the blocks of the drive (see Romanovskiy [0080]); and
[The data is copied in units of the blocks of the drive to the extent data is written in units of the blocks of the drive.]  
constructing file metadata so that the copied data on the drive is accessible as one or more files (see Romanovskiy FIG 1: 50).
However, Romanovskiy does not expressly disclose but in the same field of endeavor Tomii discloses 
Linear Tape File System (LTFS) (see Tomii [0038]) 
Random Access Nonvolatile Memory (RANVM) drive (see Tomii [0075]) and 
It would have been obvious before the effective filing date of the invention to modify Romanovskiy to utilize LTFS and Random Access Nonvolatile Memory as taught by Tomii.
The suggestion/motivation for doing so would have been for the benefit realized therefrom (see Tomii [0038], [0075]). Specifically, by using LTFS Romanovskiy obtains the benefit of a industry standard file system and random access memory that is resistant to power loss (i.e., is not volatile).   
Therefore it would have been obvious before the effective filing date of the invention to further implement LTFS and RANVM as taught by Tomii for the benefits realized therefrom to arrive at the invention as specified in the claims. 
As per claims [2], Romanovskiy discloses the computer-implemented method of claim 1,
wherein the data is stored on the LTFS-based storage system in blocks, wherein a size of each of the blocks in LTFS is an integer multiple of a size of one of the blocks of the drive, wherein the blocks are of a file system of the drive (See Romanovskiy [0080]).
As per claim 3, the computer-implemented method of claim 1, 
wherein the data copied to the blocks of the drive includes all data stored between a first end of a magnetic recording tape of the LTFS-based storage system and a second end of the magnetic recording tape, wherein no data seek operations are performed on the magnetic recording tape during the copying of the data thereon to the blocks of the drive (see Tomii [0094])
[No data seeks are taken as performed to the extent data in a tape is accessed by finding the record and reading the data in a linear manner.]
	As per claim 4, the computer-implemented method of claim 1, comprising: 
creating a correspondence table during the copying of the data, wherein the correspondence table maps data positions in LTFS to data positions on the drive (see Romanovskiy FIG 1: 66 and [0042]) 
As per claim 9, the computer-implemented method of claim 1, 
wherein the data includes at least some invalidated data resulting from overwriting operations performed on the LTFS-based storage system (see FIG 7: 502 and [0104]).
As per claim [20], a system (see FIG 1: 32), comprising:
a processor (see FIG 1: 36); and 
logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: 
copy data stored on a TAPE-based storage system (see Romanovskiy FIG 1: 40 and [0028]) from the storage system (see Romanovskiy FIG 12: 1005 and [0139]) to blocks of a Random Access drive (see Romanovskiy FIG 1: 38 and [0026]), 
wherein the data is copied in units of the blocks of the drive (see Romanovskiy [0080]); and
[The data is copied in units of the blocks of the drive to the extent data is written in units of the blocks of the drive.]  
construct, by the controller, file metadata so that the copied data on the drive is accessible as one or more files (see Romanovskiy FIG 1: 50).
However, Romanovskiy does not expressly disclose but in the same field of endeavor Tomii discloses 
-	Linear Tape File System (LTFS) (see Tomii [0038]) 
-	Random Access Nonvolatile Memory (RANVM) drive (see Tomii [0075]) and 
It would have been obvious before the effective filing date of the invention to modify Romanovskiy to utilize LTFS and Random Access Nonvolatile Memory as taught by Tomii.
The suggestion/motivation for doing so would have been for the benefit realized therefrom (see Tomii [0038], [0075]). Specifically, by using LTFS Romanovskiy obtains the benefit of a industry standard file system and random access memory that is resistant to power loss (i.e., is not volatile).   
Therefore it would have been obvious before the effective filing date of the invention to further implement LTFS and RANVM as taught by Tomii for the benefits realized therefrom to arrive at the invention as specified in the claims.
As per claim [21], the computer program product of claim 11, 
wherein the data copied to the blocks of the drive includes all data stored between a first end of a magnetic recording tape of the LTFS-based storage system and a second end of the magnetic recording tape, wherein no data seek operations are performed on the magnetic recording tape during the copying of the data thereon to the blocks of the drive (see Tomii [0094])
[No data seeks are taken as performed to the extent data in a tape is accessed by finding the record and reading the data in a linear manner.]
As per claim [22], the computer program product of claim 11, the program instructions readable and/or executable by the controller to cause the controller to: 
the logic being configured to: create a correspondence table during the copying of the data, wherein the correspondence table maps data positions in LTFS to data positions on the drive (see Romanovskiy FIG 1: 66 and [0042])
As per claim [26], the system of claim 20, 
wherein the data is not copied in units of files of the data (See Romanovskiy [0080])  
RESPONSE TO ARGUMENTS
1st ARGUMENT: 
…For instance, from a cursory review, none of the references of record appear to (singularly or in any combination) teach or suggest copying data stored on a Linear Tape File System (LTFS)- based storage system from the LTFS-based storage system to blocks of a Random Access Nonvolatile Memory (RANVM) drive, wherein the data is copied in units of the blocks of the drive. In sharp contrast, and as noted by the rejection in the NFOA at 2 (see citation to Romanovskiy 0080), Romanovskiy appears to teach that tape storage can be used for “secondary purposes” such as backup. However, Applicant notes that Romanovskiy’s principle of operation does not appear to be involved in the process of formatting and storing Romanovskiy’s macroblocks (cited in the last line of the NFOA at 3 to allegedly teach or suggest the “blocks of the drive” of the present application). In sharp contrast, it would appear that data is instead populated down to (rather than being copied from) Romanovskiy’s tape only for secondary purposes such as backing up data. Applicant notes that none of the other references of record appear to remedy these deficiencies.

…While Applicant respectfully disagrees with the rejection, and solely in order to expedite prosecution, claim 20 has been amended to further differentiate the claim from the cited references. Particularly, claim 20 has been amended to require “copy data stored on a Linear Tape File System (LTFS)-based storage system from the LTFS-based storage system to blocks of a Random Access Nonvolatile Memory (RANVM) drive, wherein the data is copied in units of the blocks of the drive ... .” (Emphasis added). Support for this limitation is found, inter alia, in paragraph 00111 of the present application. In sharp contrast, none of the art of record in any combination teaches or suggests the unique combination of features claimed. Accordingly, the rejection must be withdrawn.


The Examiner notes Romanovskiy discloses carrying out read operations where a read on a cache miss is taken as being directed to the tape storage. Further a backup is necessarily read to carryout restore operations. 
 2nd ARGUMENT: 
…Applicant also notes that the rejection alleges that “[i]t would have been obvious before the effective filing date of the invention to modify Romanovskiy to utilize LTFS and Random Access Nonvolatile Memory as taught by Tomii.” See NFOA at 3. Applicant disagrees with this assertion. This is because, Applicant notes that this modification would completely change the principle of Romanovskiy’s operation. For example, Applicant notes that Romanovskiy relies on the operative principle of using volatile cache memory 38 for compression/decompression techniques. See Romanovskiy at 0117. For example, Romanovskiy specifically notes that more metadata is able to be advantageously stored in volatile memory even for huge data objects. See Id. at 0077. Accordingly, Applicant asserts that it would not be obvious to modify Romanovskiy to utilize Random Access Nonvolatile Memory as taught by Tomii, as doing so would compromise the storage-based benefits that using Romanovskiy’s volatile memory enables. This also suggests that Romanovskiy arguably teaches away from such a proposed modification, as the modification would compromise Romanovskiy’s expressed advantages.

… Applicant also notes that the rejection alleges that “[i]t would have been obvious before the effective filing date of the invention to modify Romanovskiy to utilize LTFS and Random Access Nonvolatile Memory as taught by Tomii.” See NFOA at 4-5. Applicant disagrees with this assertion. This is because, Applicant notes that this modification would completely change the principle of Romanovskiy’s operation. For example, Applicant notes that Romanovskiy relies on the operative principle of using volatile cache memory 38 for compression/decompression techniques. See Romanovskiy at 0117. For example, Romanovskiy specifically notes that more metadata is able to be advantageously stored in volatile memory even for huge data objects. See Id. at 0077. Accordingly, Applicant asserts that it would not be obvious to modify Romanovskiy to utilize Random Access Nonvolatile Memory as taught by Tomii, as doing so would compromise the storage-based benefits that using Romanovskiy’s volatile memory enables. This also suggests that Romanovskiy arguably teaches away from such a proposed modification, as the modification would compromise Romanovskiy’s expressed advantages.


The Examiner notes modifying a volatile memory to be a non-volatile memory is a well known modification for the obvious purpose of preventing data loss in case of a power outage and would not be contrary to the principle of Romanovskiy because Romanovskiy discloses the volatile storage is for caching data that might otherwise be lost in a power outage. 
	
CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173. The examiner can normally be reached MON THROUGH FRI 9:30 TO 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aarpan Savla can be reached on 5712724140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALPIT PARIKH/
Primary Examiner, Art Unit 2137                                                                                                                                                                                                        
KALPIT . PARIKH
Primary Examiner
Art Unit 2137